Exhibit 10(aa)

PARKER-HANNIFIN CORPORATION

AMENDED & RESTATED

2004 NON-EMPLOYEE DIRECTORS’ STOCK INCENTIVE PLAN

 

1. Purpose

The 2004 Non-Employee Directors’ Stock Incentive Plan is intended to help
maintain and develop focused leadership and governance through ownership of
Shares of the Corporation by non-employee directors of the Corporation.

 

2. Definitions

In this Plan, except where the context otherwise indicates, the following
definitions apply:

 

  (a) “Award” means a Stock Option, a Stock Appreciation Right, Restricted
Stock, or a Dividend Equivalent Right.

 

  (b) “Board” means the Board of Directors of the Corporation.

 

  (c) “Change in Control” means the occurrence of one of the following events:

 

  (i) any “person” (as such term is defined in Section 3(a)(9) of the Exchange
Act and as used in Sections 13(d)(3) and 14(d)(2) of the Exchange Act) is or
becomes a “beneficial owner” (as defined in Rule 13d-3 under the Exchange Act),
directly or indirectly, of securities of the Corporation representing 20% or
more of the combined voting power of the Corporation’s then outstanding
securities eligible to vote for the election of the Board (“Corporation Voting
Securities”); provided, however, that the event described in this paragraph
shall not be deemed to be a Change in Control by virtue of any of the following
situations: (A) an acquisition by the Corporation or any Subsidiary; (B) an
acquisition by any employee benefit plan sponsored or maintained by the
Corporation or any Subsidiary; (C) an acquisition by any underwriter temporarily
holding securities pursuant to an offering of such securities; (D) a Non-Control
Transaction (as defined in paragraph (iii)); (E) as pertains to an individual
Grantee, any acquisition by the Grantee or any group of persons (within the
meaning of Sections 13(d)(3) and 14(d)(2) of the Exchange Act) including the
Grantee (or any entity in which the Grantee or a group of persons including the
Grantee, directly or indirectly, holds a majority of the voting power of such
entity’s outstanding voting interests); or (F) the acquisition of Corporation
Voting Securities from the Corporation, if a majority of the Board approves a
resolution providing expressly that the acquisition pursuant to this clause
(F) does not constitute a Change in Control under this paragraph (i);

 

  (ii)

individuals who, at the beginning of any period of twenty-four (24) consecutive
months, constitute the Board (the “Incumbent Board”) cease for any reason to

 

- 1 -



--------------------------------------------------------------------------------

 

constitute at least a majority thereof; provided, that (A) any person becoming a
director subsequent to the beginning of such twenty-four (24) month period,
whose election, or nomination for election, by the Corporation’s shareholders
was approved by a vote of at least two-thirds of the directors comprising the
Incumbent Board who are then on the Board (either by a specific vote or by
approval of the proxy statement of the Corporation in which such person is named
as a nominee for director, without objection to such nomination) shall be, for
purposes of this paragraph (ii), considered as though such person were a member
of the Incumbent Board; provided, however, that no individual initially elected
or nominated as a director of the Corporation as a result of an actual or
threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies or consents by or on behalf of any person
other than the Board shall be deemed to be a member of the Incumbent Board;

 

  (iii) the consummation of a merger, consolidation, share exchange or similar
form of corporate reorganization of the Corporation or any Subsidiary that
requires the approval of the Corporation’s stockholders, whether for such
transaction or the issuance of securities in connection with the transaction or
otherwise (a “Business Combination”), unless (A) immediately following such
Business Combination: (1) more than 50% of the total voting power of the
corporation resulting from such Business Combination (the “Surviving
Corporation”) or, if applicable, the ultimate parent corporation which directly
or indirectly has beneficial ownership of 100% of the voting securities eligible
to elect directors of the Surviving Corporation (the “Parent Corporation”), is
represented by Corporation Voting Securities that were outstanding immediately
prior to the Business Combination (or, if applicable, shares into which such
Corporation Voting Securities were converted pursuant to such Business
Combination), and such voting power among the holders thereof is in
substantially the same proportion as the voting power of such Corporation Voting
Securities among the holders thereof immediately prior to the Business
Combination, (2) no person (other than any employee benefit plan sponsored or
maintained by the Surviving Corporation or the Parent Corporation) is or becomes
the beneficial owner, directly or indirectly, of 20% or more of the total voting
power of the outstanding voting securities eligible to elect directors of the
Parent Corporation (or, if there is no Parent Corporation, the Surviving
Corporation), and (3) at least a majority of the members of the board of
directors of the Parent Corporation (or, if there is no Parent Corporation, the
Surviving Corporation), following the Business Combination, were members of the
Incumbent Board at the time of the Board’s approval of the execution of the
initial agreement providing for such Business Combination (a “Non-Control
Transaction”) or (B) the Business Combination is effected by means of the
acquisition of Corporation Voting Securities from the Corporation, and a
majority of the Board approves a resolution providing expressly that such
Business Combination does not constitute a Change in Control under this
paragraph (iii); or

 

- 2 -



--------------------------------------------------------------------------------

  (iv) the stockholders of the Corporation approve a plan of complete
liquidation or dissolution of the Corporation or the sale or other disposition
of all or substantially all of the assets of the Corporation and its
Subsidiaries.

Notwithstanding the foregoing, a Change in Control shall not be deemed to occur
solely because any person acquires beneficial ownership of more than 20% of the
Corporation Voting Securities as a result of the acquisition of Corporation
Voting Securities by the Corporation which, by reducing the number of
Corporation Voting Securities outstanding, increases the percentage of shares
beneficially owned by such person; provided, that if a Change in Control would
occur as a result of such an acquisition by the Corporation (if not for the
operation of this sentence), and after the Corporation’s acquisition such person
becomes the beneficial owner of additional Corporation Voting Securities that
increases the percentage of outstanding Corporation Voting Securities
beneficially owned by such person, a Change in Control shall then occur.

 

  (b) “Code” means the Internal Revenue Code and the regulations promulgated
thereunder, as in effect from time to time.

 

  (c) “Compensation and Management Development Committee” or “Committee” means
the committee of the Board so designated. The Committee will be constituted in a
manner that satisfies all applicable legal requirements, including satisfying
any independence standard contained in the listing requirements of the New York
Stock Exchange.

 

  (d) “Corporation” means Parker-Hannifin Corporation, an Ohio corporation.

 

  (e) “Designated Beneficiary” means the person designated by the Grantee of an
Award hereunder to be entitled, on the death of the Grantee, to any remaining
rights arising out of such Award. Such designation must be made in writing and
in accordance with such regulations as the Committee may establish.

 

  (f) “Detrimental Activity” means activity that is determined in individual
cases, by the Committee or its express delegate, to be detrimental to the
interests of the Corporation or a Subsidiary, including without limitation
(i) the rendering of services to an organization, or engaging in a business,
that is, in the judgment of the Committee or its express delegate, in
competition with the Corporation; (ii) the disclosure to anyone outside of the
Corporation, or the use for any purpose other than the Corporation’s business,
of confidential information or material related to the Corporation, whether
acquired by the Grantee during or after service with the Corporation;
(iii) fraud, embezzlement, theft-in-office or other illegal activity; or (iv) a
violation of the Corporation’s Code of Ethics.

 

  (g) “Dividend Equivalent Right,” herein sometimes called a “DER,” means the
right of the Grantee thereof to receive, pursuant to the terms of the DER,
credits based on the cash dividends that would be paid on the Shares specified
in the DER if such shares were held by the grantee, as more particularly set
forth in Section 10(a) below.

 

  (h) “Eligible Director” means a Director who is not an employee of the
Corporation.

 

- 3 -



--------------------------------------------------------------------------------

  (i) “Director” means a member of the Board of Directors of the Corporation.

 

  (j) “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time.

 

  (k) “Fair Market Value” in relation to a Share as of any specific time shall
mean, except as otherwise provided pursuant to Section 7(a) and 8(a), the
closing price as reported for the New York Stock Exchange—Composite Transactions
on such date, or if no shares are traded on that date, the next preceding date
on which trading occurred.

 

  (l) “Grantee” means a recipient of an Award under this Plan.

 

  (m) “Restricted Stock” means any Share issued with the restriction that the
Grantee may not sell, transfer, pledge, or assign such Share and such other
restrictions (which may include, but are not limited to, restrictions on the
right to vote or receive dividends) which may expire separately or in
combination, at one time or in installments, all as specified by the Award.

 

  (n) “Rule 16b-3” means Rule 16b-3 (or any successor thereto) under the
Exchange Act that exempts from Section 16(b) of the Exchange Act transactions
under employee benefit plans, as in effect from time to time with respect to
this Plan.

 

  (o) “Share” means a common share, par value $.50, of the Corporation issued
and reacquired by the Corporation or previously authorized but unissued.

 

  (p) “Stock Appreciation Right,” herein sometimes called an “SAR,” means the
right of the Grantee thereof to receive, pursuant to the terms of the SAR, a
number of Shares or cash or a combination of Shares and cash, based on the
increase in the value of the number of Shares specified in the SAR, as more
particularly set forth in Section 8 below.

 

  (q) “Stock Option” means the right of the Grantee thereof to acquire a number
of Shares upon payment to the Corporation of the exercise price specified in the
Award.

 

  (r) “Subsidiary” means any corporation, partnership, or other entity in which
the Corporation, directly or indirectly, owns a 50 percent or greater equity
interest.

 

  (s) “Terminate” or “Termination” means cease to be a Director, except by
death.

 

  (t) “1996 Plan” means the Corporation’s 1996 Non-Employee Directors’ Stock
Option Plan.

 

3. Eligibility

The selection of Eligible Directors to receive Awards will be within the
discretion of the Committee. More than one Award may be granted to the same
Eligible Director.

 

- 4 -



--------------------------------------------------------------------------------

4. Administration

 

  (a) The Committee shall administer this Plan. The Committee will, subject to
the terms of the Plan, have the authority to (i) select the Eligible Directors
who will receive Awards; (ii) grant Awards; (iii) determine the number and types
of Awards to be granted to Directors; (iv) subject to the terms of the Plan,
determine the terms, conditions, vesting periods and restrictions applicable to
Awards; (v) adopt, alter and repeal administrative rules and practices governing
this Plan; (vi) interpret the terms and provisions of this Plan and any Awards
granted under this Plan; (vii) prescribe the forms of any notices of Awards or
other instruments relating to Awards; and (viii) otherwise supervise the
administration of this Plan. All decisions by the Committee will be made with
the approval of not less than a majority of its members.

 

  (b) All determinations and interpretations pursuant to the provisions of this
Plan shall be binding and conclusive upon the individual Director involved and
all persons claiming under them.

 

  (c) Transactions under this Plan are intended to comply with all applicable
conditions of Rule 16b-3. To the extent any provision of this Plan or any action
by the Committee under this Plan fails to so comply, such provision or action
shall, without further action by any person, be deemed to be automatically
amended to the extent necessary to effect compliance with Rule 16b-3, provided
that if such provision or action cannot be amended to effect such compliance,
such provision or action shall be deemed null and void, to the extent permitted
by law and deemed advisable by the appropriate authority. Each Award to a
Director under this Plan shall be deemed issued subject to the foregoing
qualification.

 

  (d) Except as otherwise determined by the Committee, an Award under this Plan
is not transferable other than by will or the laws of descent and distribution
and is not subject, in whole or in part, to attachment, execution, or levy of
any kind.

 

  (e) Any rights with respect to an Award granted under this Plan existing after
the Grantee dies are exercisable by the Grantee’s Designated Beneficiary or, if
there is no such Designated Beneficiary who may, and does, lawfully do so, by
the Grantee’s personal representative.

 

  (f) Except as otherwise provided herein, a particular form of Award may be
granted to an Eligible Director either alone or in addition to other Awards
hereunder. The provisions of particular forms of Award need not be the same with
respect to each recipient.

 

  (g)

To the extent permitted by law, the Committee may delegate any of its authority
to any other person or persons that it deems appropriate, provided the
delegation does not cause the Plan or any Awards granted under this Plan to fail
to qualify for the exemption

 

- 5 -



--------------------------------------------------------------------------------

 

provided by Rule 16b-3 or violate any independence standard contained in the New
York Stock Exchange listing requirements.

 

  (h) This Plan and all action taken under it shall be governed by the laws of
the State of Ohio without giving effect to the principles of conflict of laws
thereof.

 

  (i) The Committee may permit or require any Grantee to exercise any Stock
Options or SARs by means of electronic signature.

 

  (j) Each Award shall be evidenced in such form (written, electronic or
otherwise) as the Committee shall determine. Each Award may contain terms and
conditions in addition to those set forth in the Plan.

 

5. Awards That May Be Granted

 

  (a) The aggregate number of Shares that may be delivered (i) upon the exercise
of a Stock Option or SAR; (ii) as Restricted Stock and released from a
substantial risk of forfeiture thereof; or (iii) in payment of DERs, subject to
adjustment as provided in the Plan, is 250,000 (increased to 375,000 as of
10/1/07 stock split pursuant to adjustments provided in Section 6).

 

  (b) To the extent that Shares subject to an outstanding Award are not
delivered to a Grantee by reason of the expiration, termination, cancellation or
forfeiture of such Award or by reason of the tendering or withholding of Shares
to satisfy all or a portion the tax withholding obligations relating to an
Award, then such Shares shall not be deemed to have been delivered for purposes
of determining the maximum number of Shares available for delivery under the
Plan. If the exercise price of any Stock Option granted under the Plan is
satisfied by tendering Shares (by actual delivery or attestation), only the
number of shares issued to the participant net of the Shares tendered shall be
deemed to be delivered for purposes of determining the maximum number of Shares
available for delivery under the Plan. When an unexercised Award lapses,
expires, terminates or is forfeited, the related Shares may be available for
distribution in connection with future Awards. If the benefit provided by any
Award is paid in cash, any Shares covered by the Award will be available for
distribution in connection with future Awards.

 

  (c) The assumption of Awards granted by an organization acquired by the
Corporation, or the grant of Awards under this Plan in substitution for any such
Awards, will not reduce the number of Shares available for the grant of Awards
under this Plan.

 

6. Adjustments

In the event that the Committee shall determine that any (a) stock dividend,
stock split, combination of Shares, recapitalization or other change in the
capital structure of the Corporation, or (b) merger, consolidation, spin-off,
split-off, spin-out, split-up, reorganization, partial or complete liquidation
or other distribution of assets, issuance of rights or warrants to purchase
securities, or (c) other corporate transaction or event having an effect similar
to any of

 

- 6 -



--------------------------------------------------------------------------------

the foregoing affects the Shares of the Corporation such that an adjustment is
required in order to preserve the benefits or potential benefits intended to be
made available under this Plan, then the Committee shall, in its sole
discretion, and in such manner as the Committee may deem equitable, adjust any
or all of (i) the number and kind of Shares which thereafter may be the subject
of Awards under this Plan, (ii) the number and kind of Shares subject to
outstanding Awards, and (iii) the exercise price with respect to any of the
foregoing. Moreover, in the event of any such transaction or event, the
Committee, in its discretion, may provide in substitution for any or all
outstanding Awards under this Plan such alternative consideration as it, in good
faith, may determine to be equitable in the circumstances and may require in
connection therewith the surrender of all Awards so replaced.

 

7. Stock Options

 

  (a) One or more Stock Options may be granted to any Eligible Director. Each
Stock Option so granted shall be subject to such terms and conditions as the
Committee shall impose. The exercise price per Share shall be specified by the
Award, but shall in no instance be less than 100 percent of Fair Market Value at
the time of the Award. Payment of the exercise price shall be made in cash,
Shares, or other consideration, or any combination thereof, in accordance with
the terms of this Plan and any applicable regulations of the Committee in effect
at the time and valued at Fair Market Value on the date of exercise of the Stock
Option. Fair Market Value on exercise shall be determined pursuant to
administrative rules established by the Committee from time to time in
accordance with applicable law. All Stock Options granted hereunder shall have a
maximum life of no more than ten (10) years from the date of issuance of the
Award. In no event shall any Stock Option vest sooner than one (1) year from
date of issuance of the Award except in the event of a Change in Control.

 

  (b) The Committee shall not adjust or amend the exercise price of Stock
Options previously awarded to any Grantee, whether through amendment,
cancellation and replacement grant, or any other means.

 

  (c) The Committee may grant reload Stock Options, separately or together with
another Stock Option, pursuant to which, subject to the terms and conditions
established by the Committee, the Grantee would be granted a new Stock Option
when the payment of the exercise price of a previously granted Stock Option is
made by the delivery of Shares owned by the Grantee, which new Stock Option
would be an option to purchase the number of Shares not exceeding the number of
Shares so provided as consideration upon the exercise of the previously granted
Stock Option to which such reload Stock Option relates. Reload Stock Options may
be granted with respect to Stock Options previously granted under the Plan or
any other Stock Option plan of the Corporation. Reload Stock Options shall have
a per Share exercise price equal to the Fair Market Value as of the date of
grant of the reload Stock Option. Any Reload Option shall be subject to
availability of sufficient Shares for grant under the Plan.

 

8. Stock Appreciation Rights

 

- 7 -



--------------------------------------------------------------------------------

  (a) An SAR may be granted to an Eligible Director as a separate Award
hereunder. Any SAR shall be subject to such terms and conditions as the
Committee shall impose, which shall include provisions that (i) such SAR shall
entitle the Grantee, upon exercise thereof in accordance with such SAR and the
regulations of the Committee, to receive from the Corporation that number of
Shares having an aggregate value equal to the excess of the Fair Market Value at
the time of exercise of such SAR, of one Share over the exercise price per Share
specified by the Award of such SAR (which shall in no instance be less than 100
percent of Fair Market Value at the time of the Award) times the number of
Shares specified in such SAR, or portion thereof, which is so exercised. The
Fair Market Value at exercise shall be determined pursuant to administrative
rules established by the Committee from time to time in accordance with
applicable law.

 

  (b) Any Stock Option granted under this Plan may include an SAR, either at the
time of the Award or by amendment. An SAR included in a Stock Option shall be
subject to such terms and conditions as the Committee shall impose, which shall
include provisions that

 

  (i) such SAR shall be exercisable to the extent, and only to the extent, the
Stock Option is exercisable; and

 

  (ii) such SAR shall entitle the Grantee to surrender to the Corporation
unexercised the Stock Option in which the SAR is included, or any portion
thereof, and to receive from the Corporation in exchange therefor that number of
Shares having an aggregate value equal to the excess of the Fair Market Value,
at the time of exercise of such SAR, of one Share over the exercise price
specified in the Award of such Stock Option times the number of Shares specified
in the Award of such Stock Option, or portion thereof, which is so surrendered.

 

  (c) All SARs granted hereunder shall have a maximum life of ten (10) years
from the date of issuance of the Award. In no event shall any SAR vest sooner
than one (1) year from the date of issuance of the Award except in the event of
a Change in Control.

 

  (d) In lieu of the right to receive all or any specified portion of such
Shares, a SAR may entitle the holder thereof to receive the cash equivalent
thereof as specified by the Award.

 

  (e) An SAR may provide that such SAR shall be deemed to have been exercised at
the close of business on the business day preceding the expiration of such SAR
or the related Stock Option, if any, if at such time such SAR has positive value
and would have expired.

 

9. Restricted Stock

 

  (a) An Award of Restricted Stock may be granted hereunder to an Eligible
Director for such consideration, if any, as may be required by applicable law.
The terms and conditions of Restricted Stock, including the vesting period,
shall be specified by the Committee, at its sole discretion, in the Award.

 

- 8 -



--------------------------------------------------------------------------------

  (b) Any Shares of Restricted Stock issued hereunder may be evidenced in such
manner as the Committee in its sole discretion shall deem appropriate,
including, without limitation, book-entry registration or issuance of a stock
certificate or certificates. In the event any stock certificate is issued in
respect of shares of Restricted Stock awarded hereunder, such certificate shall
bear an appropriate legend with respect to the restrictions applicable to such
award.

 

  (c) The grant of any Award of Restricted Stock may be conditioned upon the
achievement of performance-based criteria. Further, any Award of Restricted
Stock may specify performance-based criteria which, if achieved by the
Corporation, will result in termination or early termination of the restrictions
applicable to such Shares.

 

10. Dividend Equivalent Rights; Interest Equivalents

 

  (a) A DER may be granted hereunder to an Eligible Director, as a component of
another Award or as a separate Award. The terms and conditions of DERs shall be
specified by the Award. Dividend Equivalents Rights credited to the Grantee of a
DER may be paid currently or may be deemed to be reinvested in additional Shares
(which may thereafter accrue additional Dividend Equivalents Rights). Any such
reinvestment shall be at Fair Market Value at the time thereof. DERs may be
settled in cash or Shares or a combination thereof, in a single installment or
installments. A DER granted as a component of another Award may provide that
such DER shall be settled upon exercise, settlement, or payment of, or lapse of
restrictions on, such other Award, and that such DER shall expire or be
forfeited or annulled under the same conditions as such other Award. A DER
granted as a component of another Award may also contain terms and conditions
different from such other Award.

 

  (b) Any Award under this Plan that is settled in whole or in part in cash on a
deferred basis may provide by the Award for interest equivalents to be credited
with respect to such cash payment. Interest equivalents may be compounded and
shall be paid upon such terms and conditions as may be specified by the Award.

 

11. Deferral of Payment

With the approval of the Committee, the delivery of Shares, cash or any
combination thereof subject to an award may be deferred, either in the form of
installments or a single future delivery. The Committee may also permit or
require selected Grantees to defer payment of some or all of their Awards, as
well as other compensation, in accordance with procedures established by the
Committee to assure that recognition of taxable income is deferred under the
Code.

 

12. Termination of Service

If the service of a Grantee as a Director terminates for any reason, all
unexercised, deferred and unpaid Awards may be exercisable and paid only as
specified in the Award and in accordance with rules established by the
Committee. These rules may provide, as the Committee

 

- 9 -



--------------------------------------------------------------------------------

deems appropriate, subject to the terms of the Plan, for the expiration,
continuation, or acceleration of the vesting of all or part of the Awards.

 

13. Detrimental Activity

The Committee may cancel any unexpired, unpaid or deferred Awards at any time if
the Grantee is not in compliance with all applicable provisions of this Plan or
with the terms of any notice of Award or if the Grantee engages in Detrimental
Activity. The Committee may, in its discretion and as a condition to the
exercise of an Award, require a Grantee to acknowledge that he or she is in
compliance with all applicable provisions of the Plan and of any notice of Award
and has not engaged in any Detrimental Activity. Any Award may provide that if a
Grantee, either during service as a Director or within a specified period after
termination of such service, shall engage in any Detrimental Activity, and the
Committee shall so find, forthwith upon notice of such finding, the Grantee
shall:

 

  (a) return to the Corporation, in exchange for payment by the Corporation of
any amount actually paid therefor by the Grantee, all Shares that the Grantee
has not disposed of that were issued pursuant to this Plan within a specified
period prior to the date of the commencement of such Detrimental Activity; and

 

  (b) with respect to any Shares so acquired that the Grantee has disposed of,
pay to the Corporation in cash the difference between:

 

  (i) any amount actually paid therefor by the Grantee pursuant to this Plan;
and

 

  (ii) the Fair Market Value of such Shares on the date of such acquisition.

To the extent that such amounts are not paid to the Corporation, the Corporation
may set off the amounts so payable to it against any amounts that may be owing
from time to time by the Corporation to the Grantee, whether as director fees,
deferred compensation or in the form of any other benefit or for any other
reason.

 

14. Change in Control

The Committee may in its discretion and upon such terms as it deems appropriate,
either in the Award or subsequent thereto, accelerate the date on which any
outstanding Stock Option or SAR becomes exercisable or waive the restrictions or
other terms and conditions on the vesting of any Restricted Stock in the event
of a Change in Control or proposed Change in Control of the Corporation. In
addition to the foregoing, the Corporation may, with the approval of the
Committee, purchase Stock Options previously granted to any Grantee who is at
the time of any such transaction an Eligible Director of the Corporation for a
price equal to the difference between the consideration per Share payable
pursuant to the terms of the transaction resulting in the Change in Control and
the exercise price specified in the Award.

 

- 10 -



--------------------------------------------------------------------------------

15. Amendments to This Plan; Amendments of Outstanding Awards

 

  (a) The Board may from time to time amend or terminate this Plan, or any
provision hereof, provided, however, approval of the shareholders of the
Corporation will be required to the extent necessary to comply with Rule 16b-3
or any other applicable law, regulation, or stock exchange listing requirement,
or to qualify for an exemption or characterization that is deemed desirable by
the Board.

 

  (b) The Committee may, in its discretion, subject to the terms of the Plan,
amend the terms of any Award, prospectively or retroactively, but no such
amendment may impair the rights of any Grantee without his or her consent. The
Committee may, in whole or in part, subject to the terms of the Plan, waive any
restrictions or conditions applicable to, or accelerate the vesting of, any
Award.

 

16. Withholding Taxes

The Corporation shall have the right to deduct from any cash payment made under
this Plan any federal, state or local income or other taxes required by law to
be withheld with respect to such payment. It shall be a condition to the
obligation of the Corporation to deliver Shares upon exercise of a Stock Option
or SAR, upon settlement of a DER, upon delivery of Restricted Stock, or upon
exercise, settlement, or payment of any other Award under this Plan, that the
Grantee of such Award pay to the Corporation such amount as may be requested by
the Corporation for the purpose of satisfying any liability for such withholding
taxes. Any Award under this Plan may provide by the Award that the Grantee of
such Award may elect, in accordance with any applicable regulations of the
Committee, to pay a portion or all of the amount of such minimum required or
additional permitted withholding taxes in Shares. The Grantee shall authorize
the Corporation to withhold, or shall agree to surrender back to the
Corporation, on or about the date such withholding tax liability is
determinable, Shares previously owned by such Grantee or a portion of the shares
that were or otherwise would be distributed to such Grantee pursuant to such
Award having a Fair Market Value on the day prior to the date such payment is
made equal to the amount of such required or permitted withholding taxes to be
paid in Shares.

 

17. Grants of Awards to Eligible Directors Who are Foreign Nationals

Without amending this Plan, but subject to the limitations specified in
Section 15 above, the Committee may grant, amend, administer, annul, or
terminate Awards to Eligible Directors who are foreign nationals on such terms
and conditions different from those specified in this Plan as may in the
judgment of the Committee be necessary or desirable to foster and promote
achievement of the purposes of this Plan.

 

18. Termination

No Awards will be made under this Plan more than ten (10) years after the date
on which this Plan is first approved by the shareholders of the Corporation, but
all Awards made on or prior to such date will continue in effect thereafter
subject to the terms thereof and this Plan.

 

- 11 -



--------------------------------------------------------------------------------

19. Effective Date

This Plan was approved by the Board on August 12, 2004 and became effective on
October 27, 2004 upon approval by the shareholders of the Corporation. Upon
approval of the Plan by the shareholders of the Corporation, no further Awards
may be made by the Corporation under the 1996 Plan.

 

- 12 -